                 Case 2:18-cv-04003-SMB Document 40-8 Filed 12/26/18 Page 1 of 1

                                                                                                   FMEFoRRECO
                                                                                                 BENTON COUNTY
                                                                                                               CEERK
                                                                                                    DEC   2


                                                                                                 MU“
                                                                                                              1
                                                                                                                  2013



                                                                                                                  DEPUTY
                                                         Luke
                                                       Juli
                                                Denton County Clerk
                                       INTER—OFFICE COMMUNICATIONS

                                    Ofﬁce of the County Clerk, Criminal Division

    TO:         Sheriff’s   Ofﬁce/ Warrant Division           DATE:      12/21/201 8


                Warrant                                       FROM: County         Clerk

                                                                BY: M.         Barnett   CCC#5

|
    QPLEASE          D RETURN                X SERVE                     E WARRANT               D ALIAS CAPIAS
    1.    NO.       CR-201 8-07544-E                  State of Texas vs.           Jason Lee Vandvke


    2.    NO.                                         State   of Texas   vs.


     .    NO.                                         State   of Texas   vs.


          NO.                                         State   of Texas   vs.


          NO.                                         State 0f Texas vs.


          NO.                                         State 0f Texas vs.


          NO.                                         State   0f Texas   vs.


    8.    NO.                                         State   of Texas   vs.


    9.    NO.                                         State   of Texas   vs.


    10.   NO.                                         State of Texas vs.


    11.   NO.                                         State of Texas vs.


    Received By:


    Print   Name:

    Signature:


    Agency/Department:

    Date:   A
                             MW                -f

                                                                60'
